Citation Nr: 9923124	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-08 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines



THE ISSUES

1.  Entitlement to service connection for right shoulder 
arthritis.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right shoulder, Muscle Group I, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran had recognized guerrilla service from April 1944 
to January 1946.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in September 1997.  The veteran perfected a 
timely appeal of the decision to the United States Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  By 
order dated in November 1998, the Court vacated the Board's 
decision in accordance with a Joint Motion for Remand filed 
by both parties in the case.  The Court did not retain 
jurisdiction over the matter.


REMAND

As noted above, the Court vacated that portion of the Board's 
previous decision pertaining to the disability rating 
assigned to the veteran's right shoulder disability because 
of several defects in the Board's decision.  Upon remand, the 
Board is instructed to provide adequate reasons and bases for 
its findings and conclusions and to apply the appropriate 
standards of review in its evidentiary analysis.  It was 
suggested that the Board seek additional medical evidence, 
such as an independent medical opinion as to whether the 
veteran's right shoulder arthritis is related to the service-
connected residuals of the shell fragment wound to the right 
shoulder.  In the joint motion for remand, both parties made 
reference to various precedential Court cases, including  
Anglin v. West, 11 Vet. App. 361 (1998); Feldon v. West, 
11 Vet. App. 427 (1998); Hampton v. Gober, 10 Vet. App. 481 
(1997); Fleshman v. Brown, 9 Vet. App. 406, (1996); Allday v. 
Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991); and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection may be granted for a disability resulting 
from injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury also shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310 (1998).

Following a review of the record, the Board is of the opinion 
that additional medical evidence is required to comply with 
the order of the Court.  The question of whether a 
relationship exists between the veteran's right shoulder 
arthritis and the shell fragment wound is a medical one by 
nature, require medical expertise which the Board, as an 
adjudicative body, does not posses.  See Colvin, supra.  A 
fully-informed medical opinion regarding the etiology of the 
veteran's right shoulder arthritis should include an 
historical review of the veteran's right shoulder disability 
along with an explicit comparison of the condition of the 
uninjured left shoulder to that of the right shoulder.  

Evidence contained in the claims file indicates that the 
veteran has undergone VA medical examinations for the 
purposes of compensation at various times throughout the 
years since the original grant of service connection.  The 
reports of these examinations are contained in the claims 
file.  Reports of several X-ray studies conducted in 
conjunction with these examinations are contained in the 
record as well.  These reports reflect the interpretation of 
a radiologist, rather than of the examiner who performed a 
clinical examination upon the veteran, however.  In a case 
such as this one, the Board is of the opinion that making the 
actual, original X-ray films available to the medical expert 
who will be providing an opinion as to the etiology of the 
veteran's right shoulder arthritis would be preferable, so as 
to allow the opinion to be as informed as possible.  The VA 
has a statutory duty to assist the veteran in the development 
of all well-grounded claims.  38 U.S.C.A. § 5107(a).  The 
duty to assist includes obtaining copies of all records under 
the control of the VA.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Therefore, upon remand the original X-ray films 
should be obtained for inclusion with the veteran's claims 
file.

It appears that the veteran has also undergone medical 
evaluation with regard to right shoulder complaints over the 
years as well.  According to reports contained in the claims 
file, several of these private physicians have conducted X-
ray studies as well.  Full compliance with the duty to assist 
also includes VA's assistance in obtaining relevant records 
from private physicians when the veteran has provided 
concrete data as to time, place and identity.  Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Therefore, the RO 
should also attempt to obtain these films upon remand.

In evaluating claims for increased ratings, VA must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  A part which becomes painful on 
use must be regarded as seriously disabled.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56.  

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe as follows:  

1) Slight disability of muscles.  (i) 
Type of injury. Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  

Entrance and (if present) exit scars, 
small or linear, indicating short track 
of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue 
when compared to the sound side.  

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  38 C.F.R. § 4.56.

Disability involving Muscle Group I is rated under the 
criteria set forth in Diagnostic Code 5301, which provide for 
evaluating the muscles which perform upward rotation of the 
scapula; elevation of the arm above shoulder level.  Under 
these provisions, a slight muscle disability is rated a 
noncompensable, a moderate muscle disability is rated as 
10 percent disabling, a moderately severe muscle disability 
is rated as 30 percent disabling, and a severe muscle 
disability is rated as 40 percent disabling.  38 C.F.R. 
§ 4.73, Diagnostic Code 5301.

To constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).  The veteran's most recent VA 
examination for purposes of compensation took place in April 
1997.  To accurately reflect the current level of impairment 
resulting from the service-connected muscle disability, the 
Board is of the opinion that a more contemporaneous 
examination should be conducted.  

In assigning the proper rating, the VA must seek to 
accurately reflect the actual level of impairment arising 
from a disability.  A thorough adjudicative reflection of the 
veteran's service-connected right shoulder disability may 
require consideration of that impairment arising from the 
right shoulder scar.  Even though one injury may potentially 
be evaluated utilizing several different provisions of the 
rating schedule, governing regulation provides that that 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  "The critical element [in 
determining whether appellant's disabilities may be rated 
separately] is [whether any] of the symptomatology for any 
one of these . . . conditions is duplicative of or 
overlapping with the symptomatology of the other . . . 
conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
Upon remand, therefore, the RO should consider all applicable 
schedular criteria in rating the veteran's service-connected 
right shoulder disability and provide an explanation 
regarding the determination reached which will facilitate 
appellate review.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  After securing the necessary 
release(s), the RO should attempt to 
obtain the original X-ray films of the 
veteran's shoulders taken by the 
following private medical providers:  
February 1957, Dr. Lino Q. Dacanay, 
Baguio City; October 1963, Dr. Emilio L. 
Reyes, Baguio General Hospital; February 
1984, Dr. Ernesto F. Bayuga, Notre-Dame 
de Lourdes Hospital, Baguio City.  The 
efforts to obtain these films must be 
documented for the claims file.

2.  The RO should obtain the original X-
ray films of the veteran's shoulders 
taken during VA compensation examinations 
in August 1955, January 1964, August 
1975, and October 1993 for inclusion in 
the veteran's claims file.  If any of the 
films are unavailable, the unsuccessful 
efforts to obtain them must be documented 
for the claims file.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's 
right shoulder arthritis and to identify 
the level of impairment currently arising 
from both the right shoulder muscle 
disability resulting from the service-
connected shell fragment wound and the 
level of impairment arising from right 
shoulder arthritis.  The claims file, 
including the X-ray films and reports 
obtained pursuant to the above requests, 
must be made available to the examiner 
for review before the examination.  
Complete X-ray studies of both shoulders 
should be conducted in conjunction with 
the examination.  The reports and actual 
films should be associated with the 
claims file.  Any other tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  

The examiner is requested to perform a 
historical review of medical evidence 
contained in the veteran's claims file, 
reflecting all complaints, treatment, and 
X-ray studies pertaining to the veteran's 
right shoulder since the original 
inservice injury occurred.  The 
examiner's review of such material should 
be documented in the report.  Then, based 
upon a clinical examination, the records 
review, and the examiner's medical 
expertise and experience, the examiner is 
requested to present an opinion as to 
whether the veteran's currently-shown 
right shoulder arthritis is as likely as 
not related to the service-connected 
shrapnel wound to the right shoulder.  
The findings upon X-ray over the years 
should be specifically discussed.  If a 
reasonably firm opinion cannot be 
formulated, the examiner should 
explicitly state this along with an 
explanation.  

The examiner is also requested to 
describe the present impairment in the 
right Muscle Group I, providing 
information as to the extent of loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of 
movement, if any.  A description of the 
scar should be included.  Impairment 
arising from the muscle injury should be 
described separately and distinctly from 
that impairment arising from the 
arthritis, insofar as possible, and the 
proportion of overall right shoulder 
disability attributable to each aspect 
(muscular as opposed to arthritic) should 
be estimated.  Specific comparison to the 
condition of the left shoulder is 
requested.  The complete rationale for 
all conclusions reached should be set 
forth in the report of the examination.

4.  After the development requested above 
has been completed, the RO should again 
review the record, adjudicating both 
issues on appeal, with consideration of 
the precedent decisions cited above.  
Explicit explanations should be provided 
so as to facilitate appellate review.  If 
either benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.  

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


